


110 HR 6143 IH: Pension Protection Act Amendments of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6143
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Andrews (for
			 himself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To make technical corrections to the Pension Protection
		  Act of 2006 relating to the Employee Retirement Income Security Act of 1974,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Pension Protection Act ERISA
			 Amendments of 2008.
			(b)Table of
			 contentsThe table of
			 contents is as follows:
				
					Sec. 1. Short title and table of contents.
					Title I—Worker Protection Modifications
					Sec. 101. Repeal of new rules for termination date in the case
				of bankruptcy of employer.
					Sec. 102. Age requirement for commercial airline
				pilots.
					Sec. 103. Pro-Rata Recovery under ERISA.
					Sec. 104. Correction of effective dates for collectively
				bargained plans.
					Sec. 105. Retiree health benefit protections in group health
				plans.
					Title II—Multiemployer Modifications
					Sec. 201. Crediting and termination of surcharges in connection
				with multiemployer plan in critical status upon adoption of rehabilitation
				plan.
					Sec. 202. Schedules required to be provided by multiemployer
				plans in endangered status.
					Sec. 203. Amendments to funding rules for multiemployer
				plans.
					Title III—Single-Employer Modifications
					Sec. 301. Asset smoothing.
					Sec. 302. Prohibited payments.
					Sec. 303. Clarification of age discrimination rules in
				connection with the Young Women’s Christian Association Pension
				Plan.
					Sec. 304. Prohibited transactions exemption for divestment of
				employer securities.
					Sec. 305. Special rule relating to at-risk status for employees
				offered early retirement in 2006 or 2007.
					Sec. 306. Phase-in of funding target.
					Title IV—Small Employer Modifications
					Sec. 401. Treatment of employees of certain cooperatives as
				affiliated service group employees.
					Title V—Prohibited Transactions Modifications
					Sec. 501. Clarification of parties in interest affected by
				prohibited transaction exemption for block trading.
					Sec. 502. Clarification of scope of prohibited transaction
				exemption for electronic communication networks.
					Sec. 503. Increase in maximum bond amount for plans holding
				employer securities.
				
			IWorker
			 Protection Modifications
			101.Repeal of new
			 rules for termination date in the case of bankruptcy of employer
				(a)In
			 generalSection 404 of the Pension Protection Act of 2006 (Public
			 Law 109–280; 120 Stat. 928) (including the amendments made thereby) is hereby
			 repealed.
				(b)Effective
			 dateSubsection (a) shall be effective as if included in the
			 enactment of the Pension Protection Act of 2006.
				102.Age requirement for
			 commercial airline pilots
				(a)Single-Employer
			 plan benefits guaranteedSection 4022(b)(3) of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1322(b)(3)) is amended, in the flush matter
			 following subparagraph (B), by adding at the end the following: If, at
			 the time of termination of a plan under this title or at the time of the
			 freezing of benefit accruals under a plan pursuant to subsections (a)(1) and
			 (b) of section 402 of the Pension Protection Act of 2006, regulations
			 prescribed by the Federal Aviation Administration require an individual to
			 separate from service as a commercial airline pilot after attaining a specified
			 age which is less than age 65, the first sentence of this paragraph shall be
			 applied to an individual who is a participant in the plan by reason of such
			 service by substituting such age for age 65..
				(b)Aggregate limit
			 on benefits guaranteedSection 4022B(a) of such Act (29 U.S.C.
			 1322b(a)) is amended by adding at the end the following: If, at the time
			 of termination of a plan under this title or at the time of the freezing of
			 benefit accruals under a plan pursuant to subsections (a)(1) and (b) of section
			 402 of the Pension Protection Act of 2006, regulations prescribed by the
			 Federal Aviation Administration require an individual to separate from service
			 as a commercial airline pilot after attaining a specified age which is less
			 than age 65, this subsection shall be applied to an individual who is a
			 participant in the plan by reason of such service by substituting such age for
			 age 65..
				(c)Effective
			 dateThe amendments made by this section shall apply to benefits
			 payable on or after the date of the enactment of this Act.
				103.Pro-Rata Recovery
			 under ERISA
				(a)In
			 generalSection 502 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132) is
			 amended—
					(1)in subsection
			 (a)(3)(B)(ii), by inserting subject to subsection (b)(4) before
			 the terms of the plan; and
					(2)in subsection (b),
			 by adding at the end the following new paragraph:
						
							(4)(A)No action by a fiduciary under subsection
				(a)(3)(B)(ii) to enforce subrogation rights under the terms of the plan which
				is brought against a third party to seek reimbursement from a recovery by a
				participant or beneficiary may result in recovery by the fiduciary of an amount
				that is greater than an amount that bears the same ratio to the recovery by the
				participant or beneficiary as the amount of the net tort recovery by the
				participant or beneficiary bears to the total compensatory damages awarded to
				the participant or beneficiary.
								(B)In an action described in subparagraph (A),
				any subrogation claim of the fiduciary as calculated pursuant to subparagraph
				(A) shall be reduced by an amount that is equal to the percentage that the
				costs of the tort recovery bear to the total sum upon which the costs of the
				tort recovery are
				computed.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to actions (described in section 502(b)(4) of the Employee Retirement
			 Income Security Act of 1974 as amended by subsection (a)) commenced on or after
			 the date of the enactment of this Act.
				104.Correction of
			 effective dates for collectively bargained plans
				(a)Periodic pension
			 benefit statementsSection 508(c)(2) of the Pension Protection
			 Act of 2006 (Public Law 109–280; 120 Stat. 952) is amended—
					(1)by striking
			 paragraph (1) shall be applied to benefits pursuant to, and individuals
			 covered by, any such agreement by substituting for December 31,
			 2006 the earlier of and inserting the amendments made by
			 this section shall not apply to plan years beginning before the earlier
			 of; and
					(2)in
			 subparagraph (A)(i), by striking December 31, 2007 and inserting
			 December 31, 2006.
					(b)Requirements for
			 employer stock diversificationSection 901(c)(2) of the Pension
			 Protection Act of 2006 (Public Law 109–280; 120 Stat. 1032) is amended—
					(1)by striking
			 paragraph (1) shall be applied to benefits pursuant to, and individuals
			 covered by, any such agreement by substituting for December 31,
			 2006 the earlier of and inserting the amendments made by
			 this section shall not apply to plan years beginning before the earlier
			 of; and
					(2)in subparagraph
			 (A)(i), by striking December 31, 2007 and inserting
			 December 31, 2006.
					(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Pension Protection Act of 2006.
				105.Retiree health
			 benefit protections in group health plans
				(a)Amendments to
			 ERISA
					(1)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding at the end a new part 8 as follows:
						
							8Emergency retiree
				health benefit protections
								801.Prohibition
				against post-retirement reductions of retiree health benefits by group health
				plans
									(a)In
				generalNotwithstanding that a group health plan described in
				subsection (b) may contain a provision reserving the general power to amend or
				terminate the plan or a provision specifically authorizing the plan to make
				post-retirement reductions in retiree health benefits, it shall be prohibited
				for any group health plan, whether through amendment or otherwise, to reduce
				the benefits provided to a retired participant or his or her beneficiary under
				the terms of the plan if such reduction of benefits occurs after the date the
				participant retired for purposes of the plan and reduces benefits that were
				provided to the participant, or his or her beneficiary, as of the date the
				participant retired. Any group health plan provision which purports to
				authorize the reduction of benefits in a manner inconsistent with the foregoing
				prohibition shall be void as against public policy.
									(b)Group health
				planThe term group health plan shall have the same
				meaning as in section 607(1).
									(c)Prohibited
				reduction of benefitsAs used in this section, references to a
				prohibited reduction of benefits means any group health plan amendment or other
				action which has the effect of—
										(1)canceling,
				decreasing or limiting the amount, type, level, or form of any benefit or
				option provided prior to the amendment or action;
										(2)imposing or
				increasing the out-of-pocket costs a retired participant, or his or her
				beneficiary, must pay in order to keep or obtain any benefits that were
				provided to the participant or beneficiary prior to the amendment or action;
				or
										(3)modifying the
				manner by which medical services are delivered under the plan so that after the
				amendment or action a retired participant, or his or her beneficiary, has less
				ready access to the delivery of any such medical services than the participant
				or beneficiary had prior to the amendment or action.
										(d)Treatment of
				plan termination
										(1)In
				generalSubject to paragraph (2), a termination of a group health
				plan shall be treated as violating the prohibition contained in this section
				if, after the termination, the plan sponsor of the terminated plan fails to
				continue to provide to the participants who retired prior to the termination
				and to their beneficiaries the same retiree health benefits that were provided
				prior to the termination.
										(2)WaiverParagraph
				(1) shall not apply in the case of the termination of a group health plan if
				the Secretary issues a waiver under this paragraph in connection with such
				termination. The Secretary shall issue such a waiver if and only if the plan
				sponsor demonstrates to the satisfaction of the Secretary, in accordance with
				regulations prescribed by the Secretary, that such plan sponsor will be unable
				to continue in business unless such a waiver is issued.
										(e)Consent or
				authorization by participantA reduction of benefits shall not be
				treated as prohibited by this section if such reduction is consented to in
				writing by any retired participant or is authorized with respect to the retired
				participant under the terms of one or more agreements which the Secretary finds
				to be collective bargaining agreements between one or more employee
				representatives who were representing such participant at the time of the entry
				into such agreement and one or more employers.
									802.Adoption by
				group health plans of provision barring post-retirement reductions in retiree
				health benefitsEvery group
				health plan shall contain a provision which expressly bars the plan, or any
				fiduciary of the plan, from reducing the benefits provided under the plan to a
				retired participant, or his or her beneficiary, if such reduction affects the
				benefits provided to the participant or beneficiary as of the date the
				participant retired for purposes of the plan and such reduction occurs after
				the participant’s retirement.
								803.Restoration by
				group health plans of benefits reduced after retirement
									(a)In
				generalThe plan sponsor of each group health plan shall provide,
				in accordance with this section, the option of benefit restoration to each
				retired participant that meets the following requirements:
										(1)The retired
				participant is entitled to benefit coverage under the plan as of the date of
				enactment of the Emergency Retiree Health
				Benefits Protection Act of 2007.
										(2)The amount, type,
				level, or form of any benefits or option provided to the retired participant
				under the plan as of the date the participant retired was reduced after the
				participant’s date of retirement. For purposes of the preceding sentence, the
				term reduced has the same meaning as in section 801(c).
										(3)The retired
				participant has elected to restore benefits under the plan within the
				restoration period prescribed by subsection (c) and in accordance with such
				procedures established by the plan pursuant to regulations of the
				Secretary.
										(b)Exception for
				certain plansIn accordance with regulations prescribed by the
				Secretary, subsection (a) shall not apply to any group health plan with less
				than 100 participants both on and after the date of enactment of the
				Emergency Retiree Health Benefits Protection
				Act of 2007.
									(c)Restoration
				periodThe term restoration period means the period
				which—
										(1)begins not later
				than 1 year after the date of enactment of the
				Emergency Retiree Health Benefits Protection
				Act of 2007;
										(2)ends before 2
				years from such date, unless extended by the Secretary pursuant to section
				804(g); and
										(3)is of no less than
				60 days duration.
										(d)Notice
				requirements concerning restoration of benefitsIn accordance
				with regulations prescribed by the Secretary, each group health plan subject to
				the requirements of subsection (a) shall, within no less than 30 days prior to
				the commencement of the plan’s restoration of benefits period, provide written
				notice to each retired participant of the plan who meets the requirements of
				subsection (a) of the following:
										(1)A description of
				all benefits the retired participant is entitled to have restored.
										(2)The administrative
				procedure established under the plan which may be used to submit a claim for
				the restoration of any benefits.
										(3)An itemization of
				the value of each benefit the retired participant is entitled to have restored,
				as determined in accordance with regulations of the Secretary, and the total
				value of all such benefits.
										(4)A description of
				any post-retirement increases in retiree health benefits the retired
				participant received which the plan sponsor could rescind if the retired
				participant asserts a claim for the restoration of benefits.
										(5)An itemization of
				the value of each retiree health benefit the plan sponsor could rescind, as
				determined in accordance with regulations of the Secretary, and the total value
				of all such benefits.
										(6)If the plan sponsor
				has filed an application for a substantial business hardship exemption under
				section 804, the date such application was filed, the date notice of such
				application was given to retired participants entitled to submit a claim for
				the restoration of benefits, and the status of such application as of the date
				of the notice sent pursuant to this subsection.
										(7)Such other
				information in such form and detail as may be prescribed by the Secretary to
				carry out the purposes of this part.
										(e)Deadline for
				restoration of benefitsRegardless of any extension that may be
				granted by the Secretary pursuant to section 804(g), all benefits required to
				be restored under this section shall be restored within no more than 3 years
				from the date of enactment of the Emergency
				Retiree Health Benefits Protection Act of 2007, or the date the
				plan sponsor files an application for an exemption under section 804, whichever
				comes last.
									804.Exemption from
				restoration of benefits requirements
									(a)Application for
				exemptionAny plan sponsor of a group health plan that would
				sustain substantial business hardship if required to fulfill, in whole or in
				part, the restoration of benefits requirements contained in section 803, may
				file an application for an exemption with the Secretary from any or all of such
				requirements.
									(b)Authority for
				waiver or varianceIn response to an application filed by a plan
				sponsor pursuant to subsection (a), the Secretary may waive or vary the
				requirements of section 803 with respect to any or all of such requirements,
				including postponing for reasonable periods of time the obligation of the plan
				sponsor to restore reduced benefits, if the Secretary finds that compliance by
				the plan sponsor with the requirements of section 803 would—
										(1)be adverse to the
				interests of plan participants in the aggregate;
										(2)not be
				administratively feasible; and
										(3)cause substantial
				business hardship to the plan sponsor.
										(c)Factors taken
				into accountFor purposes of this section, the factors to be
				taken into account in determining substantial business hardship shall include
				(but shall not be limited to) whether—
										(1)the plan sponsor
				is operating at an economic loss;
										(2)compliance with
				the restoration of benefits requirements would necessitate substantial future
				reductions in health benefits provided to participants under the plan or cause
				a substantial decline in employment with the plan sponsor;
										(3)it is reasonable
				to expect that the plan will be continued only if a waiver or appropriate
				variance is granted; and
										(4)the provisions of
				the Retiree Health Loan Guarantee Program established under section 805 are
				unavailable to the plan sponsor submitting the application, or, if available,
				still would not provide a sufficient basis for denying a waiver or
				variance.
										(d)Requirement of
				satisfactory evidence
										(1)In
				generalThe Secretary shall, before granting a waiver or variance
				under this section, require each applicant to provide evidence satisfactory to
				the Secretary that the applicant has provided timely written notice of the
				filing of an application for such waiver or variance to each retired
				participant entitled to submit a claim for the restoration of benefits under
				the applicant’s plan.
										(2)TimelinessFor
				purposes of paragraph (1), a written notice shall be considered timely if it is
				provided not later than 60 days prior to the date the plan sponsor files an
				application for a waiver or variance under this section.
										(3)Information
				requiredThe notice referred to in paragraph (1) shall include
				information with respect to the specific relief that will be sought by the plan
				sponsor’s application, the period of time for which relief is sought, and such
				other relevant information as the Secretary may prescribe.
										(e)Participation in
				proceedings by retired plan participantsEach retired participant
				entitled to submit a claim for the restoration of benefits within the meaning
				of this section shall be provided a reasonable opportunity to submit comments
				or otherwise participate in any proceeding established by the Secretary to
				determine whether to grant or deny an application for a waiver or variance
				filed by the retired participant’s plan sponsor.
									(f)Exception for
				certain applicationsThe Secretary shall not be authorized to
				grant any application for a waiver or variance purporting to satisfy the
				requirements of subsection (b) if—
										(1)within the 5-year
				period preceding the date of the plan sponsor’s application the plan sponsor
				could have transferred excess pension assets to a health benefits account
				within the meaning of section 420 of the Internal Revenue Code of 1986 (as in
				effect on the date of the enactment of the Tax Relief Extension Act of 1999)
				but failed to do so, and the plan sponsor is submitting an application on
				behalf of such retiree health account; or
										(2)the plan sponsor
				submitting the application also maintains a fully funded pension plan with
				respect to which—
											(A)retired
				participants eligible to submit a claim for the restoration of benefits under
				section 803 are also eligible to receive ad hoc cost-of-living adjustment
				benefits;
											(B)the assets of the
				fully funded pension plan, over the past 5 years preceding the date of
				application for a waiver or variance, on average have exceeded 120 percent of
				the plan’s liabilities;
											(C)the plan had no
				minimum funding requirement to satisfy within the 5 years preceding the date of
				application for the waiver or variance and the plan sponsor submitting the
				application made no minimum funding contribution to the fully funded pension
				plan during such 5-year period; and
											(D)the plan sponsor
				submitting the application for a waiver or variance failed to provide an ad hoc
				cost-of-living adjustment benefit from the fully funded pension plan during the
				5-year period preceding the date of application for the waiver or
				variance.
											(g)Running of
				restoration period suspendedThe submission of an application for
				a waiver or variance pursuant to this section shall suspend the running of any
				relevant restoration period as specified in subsection (c). Where appropriate,
				the Secretary shall direct the reopening of any relevant restoration period
				upon the final conclusion of proceedings to determine whether an application
				should be granted or denied.
									805.Establishment
				of Emergency Retiree Health Loan Guarantee Program
									(a)DefinitionsFor
				purposes of this section—
										(1)BoardThe
				term Board means the Emergency Retiree Health Loan Guarantee Board
				established under subsection (c).
										(2)ProgramThe
				term Program means the Emergency Retiree Health Loan Guarantee
				Program established under subsection (b).
										(3)Eligible plan
				sponsorThe term eligible plan sponsor means any
				plan sponsor as defined in section 3(16)(B) that maintains a group health plan
				subject to the retiree health benefits restoration requirements of section
				803.
										(b)Establishment of
				Emergency Retiree Health Loan Guarantee ProgramThere is
				established the Retiree Health Loan Guarantee Program, to be administered by
				the Board, the purpose of which is to provide loan guarantees to eligible plan
				sponsors in accordance with this section.
									(c)Retiree Health
				Loan Guarantee Board membershipThere is established a Retiree
				Health Loan Guarantee Board, which shall be composed of—
										(1)the Secretary of
				Labor, who shall serve as Chairman of the Board;
										(2)the Secretary of
				Commerce;
										(3)the Secretary of
				the Treasury;
										(4)the Secretary of
				Health and Human Services; and
										(5)the Chairman of the
				Council of Economic Advisers.
										(d)Retiree Health
				Loan Guarantee Program
										(1)AuthorityThe
				Program may guarantee loans provided by private banking and investment
				institutions to eligible plan sponsors for purposes of assisting such plan
				sponsors to meet their obligations under section 803. Such loan guarantees
				shall be provided to the extent provided in advance in appropriation Acts
				pursuant to paragraph (4) and only in accordance with the procedures, rules,
				and regulations established by the Board.
										(2)Total guarantee
				limitThe aggregate amount of loans guaranteed and outstanding at
				any time under this section may not exceed $5,000,000,000.
										(3)Individual
				guarantee limitThe aggregate amount of loans guaranteed under
				this section with respect to a single eligible plan sponsor may not exceed
				$5,000,000.
										(4)Additional
				costsFor the additional cost of loans guaranteed under this
				subsection, including the costs of modifying the loans, as defined in section
				502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), there is
				authorized to be appropriated $200,000,000, to remain available until
				expended.
										(e)Requirements for
				loan guaranteesA loan guarantee may be issued under this section
				upon application to the Board by an eligible plan sponsor pursuant to an
				agreement to provide a loan to that eligible plan sponsor by a private bank or
				investment company, if the Board determines that—
										(1)credit is not
				otherwise available to that eligible plan sponsor under reasonable terms and
				conditions sufficient to meet its financing needs with respect to the
				restoration of retiree health benefits, as reflected in the financial and
				business plans of that eligible plan sponsor;
										(2)the prospective
				earning power of that eligible plan sponsor, together with the character and
				value of the security pledged, furnish reasonable assurance of repayment of the
				loan to be guaranteed in accordance with its terms;
										(3)the loan to be
				guaranteed bears interest at a rate determined by the Board to be reasonable,
				taking into account the current average yield on outstanding obligations of the
				United States with remaining periods of maturity comparable to the maturity of
				such loan;
										(4)the loan to be
				guaranteed will materially assist that eligible plan sponsor to discharge its
				obligation to comply with the restoration of benefits requirements contained in
				section 803; and
										(5)the eligible plan
				sponsor has agreed to an audit by the Government Accountability Office prior to
				the issuance of the loan guarantee and annually while any such guaranteed loan
				is outstanding.
										(f)Terms and
				conditions of loan guarantee
										(1)Loan
				durationAll loans guaranteed under this section shall be payable
				in full not later than December 31, 2015, and the terms and conditions of each
				such loan shall provide that the loan may not be amended or any provision
				thereof waived without the consent of the Board.
										(2)Loan
				securityAny commitment to issue a loan guarantee under this
				section shall contain such affirmative and negative covenants and other
				protective provisions that the Board determines are appropriate.
										(3)FeesAn
				eligible plan sponsor receiving a guarantee under this section shall pay a fee
				in an amount equal to 0.5 percent of the outstanding principal balance of the
				guaranteed loan to the Department of the Treasury.
										(g)Reports to
				CongressThe Secretary of Labor shall submit annually to each
				House of the Congress a full report of the activities of the Board under this
				section during 2008 and 2009, and annually thereafter during such period as any
				loan guaranteed under this section is outstanding. Such report shall be
				submitted not later than January 31 of each year (beginning in 2008).
									(h)Salaries and
				administrative expensesFor necessary expenses to administer the
				Program, there is authorized to be appropriated to the Department of Labor (and
				to be transferred to the Office of the Assistant Secretary for Pension and
				Welfare Benefits Administration) $10,000,000, to remain available until
				expended.
									(i)Termination of
				guarantee authorityThe authority of the Board to make
				commitments to guarantee any loan under this section shall terminate on
				December 31, 2013.
									(j)Regulatory
				actionThe Board shall issue such final procedures, rules, and
				regulations as may be necessary to carry out this section not later than 90
				days after the date of enactment of the Emergency Retiree Health Benefits Protection Act of
				2007. In no event shall the Board issue a procedure, rule, or
				regulation which authorizes it to approve or deny any application for a loan
				guarantee in more than 270 days after receipt of such application.
									(k)Emergency
				designationThe entire amount made available to carry out this
				section—
										(1)is designated by
				Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the
				Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
				901(b)(2)(A)); and
										(2)shall be available
				only to the extent that an official budget request that includes designation of
				the entire amount as an emergency requirement (as defined in the Balanced
				Budget and Emergency Deficit Control Act of 1985) is transmitted by the
				President to the Congress.
										806.Effect on other
				claims
									(a)Other claims
				unaffectedNothing contained in this part shall be construed to
				alter, impair, or eliminate any claim for retiree health benefits based on
				conduct alleged to violate the terms of a group health plan, any provision of
				this Act (other than this part), or both, regardless of whether such conduct
				occurred prior to, on, or after, the effective date of this part.
									(b)Other causes of
				action not authorizedUnless the conduct giving rise to a claim
				for retiree health benefits is alleged to violate the provisions of this part,
				nothing contained in this part shall be construed to authorize any other cause
				of action for the recovery of retiree health benefits.
									807.RegulationsThe Secretary may promulgate such
				regulations as may be necessary to carry out the provisions of this part. The
				Secretary may promulgate any interim final rules as the Secretary deems are
				appropriate to carry out this part.
								808.EnforcementThe enforcement provisions of sections 501
				and 502 shall be applicable to this
				part.
								.
					(2)Civil penalty
			 SectionSection 502(c) of the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1132(e)) is amended—
						(A)by redesignating
			 paragraph (9) as paragraph (10); and
						(B)by inserting after
			 paragraph (8) the following new paragraph:
							
								(9)The Secretary may assess a civil
				penalty of not more than $1,000 for each separate violation of section 801,
				802, or 803 by any person individually with respect to each participant or
				beneficiary aggrieved by such
				violation.
								.
						(3)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by inserting after the item relating to section 734 the following new
			 items:
						
							
								Part 8—Emergency retiree health benefit protections
								Sec. 801. Prohibition against post-retirement reductions of
				retiree health benefits by group health plans.
								Sec. 802. Adoption by group health plans of provision barring
				post-retirement reductions in retiree health benefits.
								Sec. 803. Restoration by group health plans of benefits reduced
				after retirement.
								Sec. 804. Exemption from restoration of benefits
				requirements.
								Sec. 805. Establishment of Emergency Retiree Health Loan
				Guarantee Program.
								Sec. 806. Effect on other claims.
								Sec. 807. Regulations.
								Sec. 808.
				Enforcement.
							
							.
					(b)Separability of
			 provisionsThe provisions of section 509 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1139) shall be applicable to this section and the
			 amendments made thereby.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIMultiemployer
			 Modifications
			201.Crediting and
			 termination of surcharges in connection with multiemployer plan in critical
			 status upon adoption of rehabilitation plan
				(a)Amendments to
			 ERISASection 305(e)(7) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1085(e)(7)) is amended by adding at the end the
			 following new subparagraph:
					
						(F)Special rule in
				the case of sufficient contribution ratesIn any case in which the plan sponsor of a
				multiemployer plan which is in critical status and with respect to which the
				rehabilitation plan has been adopted pursuant to this subsection determines
				that the terms of a collective bargaining agreement (or other agreement
				pursuant to which the employer contributes) provide for a contribution rate
				increase that became effective during the 24-month period before the initial
				critical year and determines that such agreement includes terms consistent with
				a schedule presented by the plan sponsor under paragraph (1)(B)(i) (as modified
				under paragraph (3)(B))—
							(i)surcharges payable
				by an employer under this paragraph in connection with such critical status
				shall cease to be payable by the employer with respect to employees covered by
				such agreement on and after the date of such determination by the plan sponsor,
				and
							(ii)any such
				surcharges which have been paid by an employer in connection with such critical
				status with respect to such employees covered under such agreement shall be
				credited against contributions payable by such employer under such
				schedule.
							.
				(b)Conforming
			 amendments to the CodeSection 432(e)(7) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						(F)Special rule in
				the case of sufficient contribution ratesIn any case in which the plan sponsor of a
				multiemployer plan which is in critical status and with respect to which the
				rehabilitation plan has been adopted pursuant to this subsection determines
				that the terms of a collective bargaining agreement (or other agreement
				pursuant to which the employer contributes) provide for a contribution rate
				increase that became effective during the 24-month period before the initial
				critical year and determines that such agreement includes terms consistent with
				a schedule presented by the plan sponsor under paragraph (1)(B)(i) (as modified
				under paragraph (3)(B))—
							(i)surcharges payable
				by an employer under this paragraph in connection with such critical status
				shall cease to be payable by the employer with respect to employees covered by
				such agreement on and after the date of such determination by the plan sponsor,
				and
							(ii)any such
				surcharges which have been paid by an employer in connection with such critical
				status with respect to such employees covered under such agreement shall be
				credited against contributions payable by such employer under such
				schedule.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to determinations made on or after the date of the enactment of this
			 Act.
				202.Schedules required
			 to be provided by multiemployer plans in endangered status
				(a)Amendments to
			 ERISASection 305(c)(1)(B)(i) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1085(c)(1)(B)(i)) is amended—
					(1)by striking
			 bargaining parties 1 or more schedules and all that follows
			 through
							including— and inserting bargaining
			 parties—;
					(2)in subclause (I), by inserting after
			 (I) the following: a schedule showing revised benefit
			 structures, revised contribution structures, or both, which, if adopted, may
			 reasonably be expected to enable the multimeployer plan to meet the applicable
			 benchmarks in accordance with the funding improvement plan, including;
			 and
					(3)by striking
			 subclause (II) and inserting the following:
						
							(II)a schedule which would consist of a
				combination of benefit modifications and contribution increases,
				and
							.
					(b)Conforming
			 amendments to the CodeSection 432(c)(1)(B)(i) of the Internal
			 Revenue Code of 1986 is amended—
					(1)by
			 striking bargaining parties 1 or more schedules and all that
			 follows through
							including— and inserting
			 bargaining parties—;
					(2)in subclause (I), by inserting after
			 (I) the following: a schedule showing revised benefit
			 structures, revised contribution structures, or both, which, if adopted, may
			 reasonably be expected to enable the multimeployer plan to meet the applicable
			 benchmarks in accordance with the funding improvement plan, including;
			 and
					(3)by
			 striking subclause (II) and inserting the following:
						
							(II)a schedule which would consist of a
				combination of benefit modifications and contribution increases,
				and
							.
					(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to funding improvement plans adopted on or after the date of the enactment of
			 this Act.
				203.Amendments to
			 funding rules for multiemployer plans
				(a)Amendment related
			 to sections 201 and 211
					(1)In
			 generalSection 201(b)(2)(A) of the Pension Protection Act of
			 2006 (Public Law 109–280; 120 Stat. 867) is amended by striking has not
			 used and inserting has not adopted, or ceased
			 using,.
					(2)Effective
			 dateThe amendment made by this subsection shall apply as if
			 included in the enactment of section 201 of the Pension Protection Act of
			 2006.
					(b)Amendments
			 related to sections 202 and 212
					(1)Amendments to
			 the Employee Retirement Income Security Act of 1974
						(A)Section 305(b)(3)(C) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1085(b)(3)(C)) is amended by
			 striking section 101(b)(4) and inserting section
			 101(b)(1).
						(B)Section
			 305(b)(3)(D) of such Act (29 U.S.C. 1085(b)(3)(D)) is amended by striking
			 The Secretary in clause (iii) and inserting The Secretary
			 of the Treasury, in consultation with the Secretary.
						(C)Section 305(c)(7)
			 of such Act (29 U.S.C. 1085(c)(7)) is amended—
							(i)by striking
			 to agree on and all that follows in subparagraph (A)(ii) and
			 inserting to adopt a contribution schedule with terms consistent with
			 the funding improvement plan and a schedule from the plan sponsor,,
			 and
							(ii)by striking
			 subparagraph (B) and inserting the following new subparagraph:
								
									(B)Date of
				implementationThe date specified in this subparagraph is the
				date which is 180 days after the date on which the collective bargaining
				agreement described in subparagraph (A)
				expires.
									,
				and
							(iii)by adding at the
			 end the following new subparagraph:
								
									(C)Failure to make
				scheduled contributionsAny failure to make a contribution under
				a schedule of contribution rates provided under this paragraph shall be treated
				as a delinquent contribution under section 515 and shall be enforceable as
				such.
									.
							(D)Section 305(e) of
			 such Act (29 U.S.C. 1085(e)) is amended—
							(i)in paragraph
			 (3)(C)—
								(I)by striking all
			 that follows to adopt a in clause (i)(II) and inserting
			 to adopt a contribution schedule with terms consistent with the
			 rehabilitation plan and a schedule from the plan sponsor under paragraph
			 (1)(B)(i),,
								(II)by striking clause
			 (ii) and inserting the following new clause:
									
										(ii)Date of
				implementationThe date specified in this clause is the date
				which is 180 days after the date on which the collective bargaining agreement
				described in clause (i) expires.
										,
				and
								(III)by adding at the
			 end the following new clause:
									
										(iii)Failure to
				make scheduled contributionsAny failure to make a contribution
				under a schedule of contribution rates provided under this subsection shall be
				treated as a delinquent contribution under section 515 and shall be enforceable
				as
				such.
										,
								(ii)in paragraph
			 (4)—
								(I)by striking
			 the date of in subparagraph (A)(ii), and
								(II)by striking
			 and taking in subparagraph (B) and inserting but
			 taking,
								(iii)in paragraph
			 (6)—
								(I)by striking
			 paragraph (1)(B)(i) and inserting the last sentence of
			 paragraph (1), and
								(II)by striking
			 established and inserting establish,
								(iv)in paragraph
			 (8)(C)(iii)—
								(I)by striking
			 the Secretary in subclause (I) and inserting the
			 Secretary of the Treasury, in consultation with the Secretary,
			 and
								(II)by striking
			 Secretary in the last sentence and inserting Secretary of
			 the Treasury, and
								(v)by striking
			 an employer's withdrawal liability in paragraph (9)(B) and
			 inserting the allocation of unfunded vested benefits to an
			 employer.
							(E)Section
			 305(f)(2)(A)(i) of such Act (29 U.S.C. 1085(f)(2)(A)(i)) is amended by
			 inserting to a participant or beneficiary whose annuity starting date
			 (as defined in section 205(h)(2)) occurs after such date, after the
			 comma at the end.
						(F)Section 305(g) of
			 such Act (29 U.S.C. 1085(g)) is amended by inserting under subsection
			 (c) after funding improvement plan the first place it
			 appears.
						(G)Section 302(b)(3)
			 of such Act (29 U.S.C. 1082(b)(3)) is amended by striking the plan
			 adopts and inserting the plan sponsor adopts.
						(H)Section 502(c)(2)
			 of such Act (29 U.S.C. 1132(c)(2)) is amended by striking
			 101(b)(4) and inserting 101(b)(1).
						(I)Section
			 502(c)(8)(A) of such Act (29 U.S.C. 1132(c)(8)(A)) is amended by inserting
			 plan after multiemployer.
						(2)Conforming
			 amendments to the Internal Revenue Code of 1986
						(A)Section 432(b)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by striking section 101(b)(4)
			 and inserting section 101(b)(1).
						(B)Section
			 432(b)(3)(D)(iii) of such Code is amended by striking The Secretary of
			 Labor and inserting The Secretary, in consultation with the
			 Secretary of Labor.
						(C)Section 432(c) of
			 such Code is amended—
							(i)in paragraph (3),
			 by striking section 304(d) in subparagraph (A)(ii) and inserting
			 section 431(d), and
							(ii)in paragraph
			 (7)—
								(I)by striking
			 to agree on and all that follows in subparagraph (A)(ii) and
			 inserting to adopt a contribution schedule with terms consistent with
			 the funding improvement plan and a schedule from the plan sponsor,,
			 and
								(II)by striking
			 subparagraph (B) and inserting the following new subparagraph:
									
										(B)Date of
				implementationThe date specified in this subparagraph is the
				date which is 180 days after the date on which the collective bargaining
				agreement described in subparagraph (A)
				expires.
										.
								(D)Section 432(e) of
			 such Code is amended—
							(i)in paragraph
			 (3)(C)—
								(I)by striking all
			 that follows to adopt a in clause (i)(II) and inserting
			 to adopt a contribution schedule with terms consistent with the
			 rehabilitation plan and a schedule from the plan sponsor under paragraph
			 (1)(B)(i),, and
								(II)by striking
			 clause (ii) and inserting the following new clause:
									
										(ii)Date of
				implementationThe date specified in this clause is the date
				which is 180 days after the date on which the collective bargaining agreement
				described in clause (i)
				expires.
										,
								(ii)in paragraph
			 (4)—
								(I)by striking
			 the date of in subparagraph (A)(ii), and
								(II)by striking
			 and taking in subparagraph (B) and inserting but
			 taking,
								(iii)in paragraph
			 (6)—
								(I)by striking
			 paragraph (1)(B)(i) and inserting the last sentence of
			 paragraph (1), and
								(II)by striking
			 established and inserting establish,
								(iv)in paragraph
			 (8)—
								(I)by striking
			 section 204(g) in subparagraph (A)(i) and inserting
			 section 411(d)(6),
								(II)by inserting
			 of the Employee Retirement Income Security Act of 1974 after
			 4212(a) in subparagraph (C)(i)(II),
								(III)by striking
			 the Secretary of Labor in subparagraph (C)(iii)(I) and inserting
			 the Secretary, in consultation with the Secretary of Labor,
			 and
								(IV)by striking
			 the Secretary of Labor in the last sentence of subparagraph
			 (C)(iii) and inserting the Secretary, and
								(v)by striking
			 an employer's withdrawal liability in paragraph (9)(B) and
			 inserting the allocation of unfunded vested benefits to an
			 employer.
							(E)Section
			 432(f)(2)(A)(i) of such Code is amended—
							(i)by striking
			 section 411(b)(1)(A) and inserting section
			 411(a)(9), and
							(ii)by inserting
			 to a participant or beneficiary whose annuity starting date (as defined
			 in section 417(f)(2)) occurs after such date, after the comma at the
			 end.
							(F)Section 432(g) of
			 such Code is amended by inserting under subsection (c) after
			 funding improvement plan the first place it appears.
						(G)Section 432(i) of
			 such Code is amended—
							(i)by striking
			 section 412(a) in paragraph (3) and inserting section
			 431(a), and
							(ii)by striking
			 paragraph (9) and inserting the following new paragraph:
								
									(9)Plan
				sponsorFor purposes of this section, section 431, and section
				4971(g)—
										(A)In
				generalThe term plan sponsor means, with respect to
				any multiemployer plan, the association, committee, joint board of trustees, or
				other similar group of representatives of the parties who establish or maintain
				the plan.
										(B)Special rule for
				section 404(c) plansIn the case
				of a plan described in section 404(c) (or a continuation of such plan), such
				term means the bargaining parties described in paragraph
				(1).
										.
							(H)Section 412(b)(3)
			 of such Code is amended by striking the plan adopts and
			 inserting the plan sponsor adopts.
						(I)Section 4971(g)(4)
			 of such Code is amended—
							(i)in subparagraph
			 (B)(ii), by striking first day of and inserting day
			 following the close of, and
							(ii)by striking
			 clause (ii) of subparagraph (C) and inserting the following new clause:
								
									(ii)Plan
				sponsorFor purposes of clause (i), the term plan
				sponsor has the meaning given such term by section
				432(i)(9).
									.
							(3)Amendments to
			 the Pension Protection Act of 2006
						(A)Section 212(b)(2)
			 of the Pension Protection Act of 2006 (Public Law 109–280; 120 Stat. 917) is
			 amended by striking Section 4971(c)(2) of such Code and
			 inserting Section 4971(e)(2) of such Code.
						(B)Section 212(e)(1)
			 of such Act (Public Law 109–280; 120 Stat. 917) is amended by inserting
			 , except that the amendments made by subsection (b) shall apply to
			 taxable years beginning after 2007, but only with respect to plan years
			 beginning after 2007 which end with or within any such taxable year
			 before the period at the end.
						(C)Section 212(e)(2)
			 of such Act (Public Law 109–280; 120 Stat. 917) is amended by striking
			 section 305(b)(3) of the Employee Retirement Income Security Act of
			 1974 and inserting section 432(b)(3) of the Internal Revenue
			 Code of 1986.
						(4)Effective
			 dates
						(A)The amendments made by paragraphs (1) and
			 (2) shall take effect as if included in the enactment of sections 202 and 212,
			 respectively, of the Pension Protection Act of 2006.
						(B)The amendments
			 made by paragraph (3) shall take effect as if included in the enactment of
			 section 212 of the Pension Protection Act of 2006.
						IIISingle-Employer
			 Modifications
			301.Asset
			 smoothing
				(a)Amendment to
			 ERISAThe last sentence of section 303(g)(3)(B) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1083(g)(3)(B)) is amended to
			 read as follows: Any such averaging shall be adjusted for contributions,
			 distributions, and expected earnings (as determined by the plan's actuary on
			 the basis of an assumed earnings rate specified by the actuary but not in
			 excess of the third segment rate applicable under subsection (h)(2)(C)(iii)),
			 as specified by the Secretary of the Treasury..
				(b)Conforming
			 amendment to Internal Revenue CodeThe last sentence of section
			 430(g)(3)(B) of the Internal Revenue Code of 1986 is amended to read as
			 follows: Any such averaging shall be adjusted for contributions,
			 distributions, and expected earnings (as determined by the plan's actuary on
			 the basis of an assumed earnings rate specified by the actuary but not in
			 excess of the third segment rate applicable under subsection (h)(2)(C)(iii)),
			 as specified by the Secretary..
				(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 as if included in the enactment of sections 102 and 112, respectively, of the
			 Pension Protection Act of 2006.
				302.Prohibited
			 payments
				(a)Amendment to
			 ERISAParagraph (3) of section 206(g) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1056(g)(3)) is amended—
					(1)by striking
			 subparagraph (C) and redesignating subparagraphs (D) and (E) as subparagraphs
			 (C) and (D), respectively; and
					(2)by striking
			 subparagraph (A) and inserting the following:
						
							(A)Funding
				percentage less than 80 percentA defined benefit plan which is a
				single-employer plan shall provide that, in any case in which the plan’s
				adjusted funding target attainment percentage for a plan year is less than 80
				percent, the plan may not pay any prohibited payment after the valuation date
				for the plan year to the extent the amount of the payment exceeds the product
				of–—
								(i)the amount of the
				payment which could be made without regard to this subsection; multiplied
				by
								(ii)the plan’s
				adjusted funding target attainment percentage for the plan
				year.
								.
					(b)Conforming
			 amendment to Internal Revenue CodeSubsection (d) of section 436
			 of the Internal Revenue Code of 1986 is amended—
					(1)by striking
			 paragraph (3) and redesignating paragraphs (4) and (5) as subparagraphs (3) and
			 (4), respectively; and
					(2)by striking
			 paragraph (1) and inserting the following:
						
							(1)Funding
				percentage less than 80 percentA defined benefit plan which is a
				single-employer plan shall provide that, in any case in which the plan’s
				adjusted funding target attainment percentage for a plan year is less than 80
				percent, the plan may not pay any prohibited payment after the valuation date
				for the plan year to the extent the amount of the payment exceeds the product
				of—
								(A)the amount of the
				payment which could be made without regard to this subsection; multiplied
				by
								(B)the plan’s
				adjusted funding target attainment percentage for the plan
				year.
								.
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 as if included in the enactment of sections 103 and 113, respectively, of the
			 Pension Protection Act of 2006.
				303.Clarification of age
			 discrimination rules in connection with the Young Women’s Christian Association
			 Pension Plan
				(a)PurposeThe
			 purpose of this section is to clarify the age discrimination rules under
			 section 204(b)(1)(H) of the Employee Retirement Income Security Act of 1974 and
			 section 4(i)(1) of the Age Discrimination in Employment Act of 1967, as they
			 relate, in connection with benefits provided under the Young Women’s Christian
			 Association Pension Plan, to periods prior to June 29, 2005, during which
			 violations of such rules are alleged to have occurred in civil actions
			 commenced on or after April 25, 2007.
				(b)Clarification of
			 age discrimination rulesIn the case of any civil action
			 which—
					(1)is commenced on or
			 after April 25, 2007, and
					(2)alleges a
			 violation of section 204(b)(1)(H) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1054(b)(1)(H)) or section 4(i)(1) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(1)) occurring before
			 June 29, 2005, with respect to any benefit provided under the Young Women’s
			 Christian Association Pension Plan,
					such
			 sections 204(b)(1)(H) and 4(i)(1) shall be applied as if paragraph (5) of
			 section 204(b) of the Employee Retirement Income Security Act of 1974 (as added
			 by section 701(a)(1) of the Pension Protection Act of 2006 (29 U.S.C.
			 1054(b)(5); 120 Stat. 981) and paragraph (10) of section 4(i) of the Age
			 Discrimination in Employment Act of 1967 (29 U.S.C. 623(i)(10); 120 Stat. 998)
			 applied to any period in which such alleged violation occurred.(c)Young Women’s
			 Christian Association Pension PlanFor purposes of this section,
			 the term Young Women’s Christian Association Pension Plan means
			 the defined benefit plan (as defined in section 3(35) of the Employee
			 Retirement Income Security Act of 1974) established on January 1, 1926, and
			 maintained by the Young Women’s Christian Association Retirement Fund, a
			 corporation created by an Act of the State of New York which became law on
			 April 12, 1924.
				304.Prohibited
			 transactions exemption for divestment of employer securities
				(a)Amendment to the
			 Employee Retirement Income Security Act of 1974Section 408(b) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1108(b)) is amended by adding at the end
			 the following new paragraph:
					
						(21)Prohibited transactions exemption
				for divestment of employer securitiesA transaction involving the
				sale of employer securities held in the account of a plan participant under the
				plan, if—
							(A)the proceeds from the sale are
				invested in the account,
							(B)the notice requirements of section
				404(c)(5)(B) are met in connection with the plan with respect to the plan year
				during which the transaction occurs,
							(C)under the plan—
								(i)the participant is treated as
				having elected to effect the transaction, in the absence of a specific election
				by the participant not to have the transaction effected, and
								(ii)participants are provided a
				reasonable period of time after the notice provided pursuant to section
				404(c)(5)(B) with respect to each plan year and before the beginning of such
				plan year to make such a specific election, and
								(D)the transaction is consistent with
				regulations which shall be promulgated by the Secretary and which shall take
				into account the importance of diversifying the investment of retirement
				account assets as a plan participant nears retirement
				age.
							.
				(b)Conforming
			 amendments to the Internal Revenue Code of 1986Subsection (d) of
			 section 4975 of the Internal Revenue Code of 1986 (relating to exemptions) is
			 amended by striking or at the end of paragraph (22), by striking
			 the period at the end of paragraph (23) and inserting , or, and
			 by adding at the end the following new paragraph:
					
						(24)Prohibited
				transactions exemption for divestment of employer securitiesA
				transaction involving the sale of employer securities held in the account of a
				plan participant under the plan, if—
							(A)the proceeds from
				the sale are invested in the account,
							(B)the notice
				requirements of section 404(c)(5)(B) of the Employee Retirement Income Security
				Act of 1974 are met in connection with the plan with respect to the plan year
				during which the transaction occurs,
							(C)under the
				plan—
								(i)the participant is
				treated as having elected to effect the transaction, in the absence of a
				specific election by the participant not to have the transaction effected,
				and
								(ii)participants are provided a reasonable
				period of time after the notice provided pursuant to section 404(c)(5)(B) of
				the Employee Retirement Income Security Act of 1974 with respect to each plan
				year and before the beginning of such plan year to make such a specific
				election, and
								(D)the transaction is consistent with
				regulations promulgated by the Secretary of Labor pursuant to section
				408(b)(21)(D) of the Employee Retirement Income Security Act of
				1974.
							.
				(c)Issuance of
			 regulationsThe Secretary of
			 Labor shall issue initial final regulations pursuant to section 408(b)(21)(D)
			 of the Employee Retirement Income Security Act of 1974 (as added by this
			 section) not later than 180 days after the date of the enactment of this
			 Act.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 transactions occurring after the date of the enactment of this Act.
				305.Special rule
			 relating to at-risk status for employees offered early retirement in 2006 or
			 2007
				(a)Amendments to
			 ERISASection 303(i)(4)(C) of
			 the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1083(i)(4)(C)(i)) is amended—
					(1)in the heading, by
			 inserting or
			 2007 after 2006;
					(2)in clause (i)(II),
			 by striking 2010 and inserting 2011; and
					(3)in
			 clause (i)(III), by inserting or 2007 after 2006
			 the first place it appears, and by striking 2006 the second
			 place it appears and inserting 2007.
					(b)Conforming
			 amendments to the Internal Revenue Code of 1986Section
			 430(i)(4)(C) of the Internal Revenue Code of 1986 (relating to special rule for
			 employees offered early retirement in 2006) is amended—
					(1)in the heading, by
			 inserting or
			 2007 after 2006;
					(2)in clause (i)(II),
			 by striking 2010 and inserting 2011; and
					(3)in clause
			 (ii)(III), by inserting or 2007 after 2006 the
			 first place it appears, and by striking 2006 the second place it
			 appears and inserting 2007.
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 as if included in the enactment of sections 102 and 112, respectively, of the
			 Pension Protection Act of 2006.
				306.Phase-in of funding
			 target
				(a)Amendment to
			 ERISASubparagraph (B) of section 303(c)(5) of the Employee
			 Retirement Income Security Act of 1974 (as amended by this Act) is further
			 amended—
					(1)by striking clause
			 (iii) and redesignating clause (iv) as clause (iii); and
					(2)by striking clause
			 (i) and inserting the following:
						
							(i)In
				generalExcept as provided in
				clause (iii), in the case of plan years beginning after the applicable funding
				pre-effective date year (as defined in section 21(i)(1) of the
				Pension Protection Act Amendments of
				2008) and before the calendar year that is three years after the
				applicable funding effective date year (as defined in section 21(i)(2) of the
				Pension Protection Act Amendments of 2007), only the applicable percentage of
				the funding target shall be taken into account under paragraph (3)(A) in
				determining the funding shortfall for purposes of paragraph (3)(A) and
				subparagraph
				(A).
							.
					(b)Conforming
			 amendment to Internal Revenue CodeSubparagraph (B) of section
			 430(c)(5) of the Internal Revenue Code of 1986 (as amended by this Act) is
			 further amended—
					(1)by
			 striking clause (iii) and redesignating clause (iv) as clause (iii); and
					(2)by striking clause
			 (i) and inserting the following:
						
							(i)In
				generalExcept as provided in
				clause (iii), in the case of plan years beginning after the applicable funding
				pre-effective date year (as defined in section 21(i)(1) of the
				Pension Protection Act Amendments of
				2008) and before the calendar year that is three years after the
				applicable funding effective date year (as defined in section 21(i)(2) of the
				Pension Protection Act Amendments of 2007), only the applicable percentage of
				the funding target shall be taken into account under paragraph (3)(A) in
				determining the funding shortfall for purposes of paragraph (3)(A) and
				subparagraph
				(A).
							.
					(c)Effective
			 dateThe amendments made by subsections (a) and (b) shall apply
			 as if included in the enactment of sections 102 and 112, respectively, of the
			 Pension Protection Act of 2006.
				IVSmall Employer
			 Modifications
			401.Treatment of
			 employees of certain cooperatives as affiliated service group
			 employees
				(a)In
			 generalSection 210 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1060) is amended by
			 adding at the end the following new subsection:
					
						(f)Treatment of
				employees of certain cooperatives as affiliated service group
				employees
							(1)In
				generalFor purposes of
				sections 202, 203, and 204—
								(A)all employees of
				all shareholders of a corporation which is an affiliated service group shall be
				treated as employed by such corporation as a single employer, and
								(B)a plan maintained
				by a corporation which is an affiliated service group shall be treated as a
				single-employer plan maintained by the corporation.
								(2)Affiliated
				service groupFor purposes of this subsection, the term
				affiliated service group means a corporation if—
								(A)the corporation has
				at least 21 shareholders and operates on a cooperative basis subject to the
				provisions of subchapter T of chapter 1 of the Internal Revenue Code of
				1986,
								(B)all shareholders
				of the corporation engage in business operations using the same four-digit
				North American Industrial Classification System (NAIC) code root, and
								(C)the corporation
				assumes responsibility pursuant to a written agreement with each shareholder,
				with respect to all worksite employees providing services to such shareholder,
				for the provision of employee
				benefits.
								.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply to plan years beginning on or after the date of the
			 enactment of this Act.
				VProhibited
			 Transactions Modifications
			501.Clarification
			 of parties in interest affected by prohibited transaction exemption for block
			 trading
				(a)Amendment to
			 ERISASection 408(b)(15)(A) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1108(b)(15)(A)) is amended—
					(1)by striking
			 a party in interest (other than a fiduciary described in section
			 3(21)(A)) with respect to a plan and inserting a party in
			 interest (other than a fiduciary described in section 3(21)(A) who has
			 investment discretion or provides investment advice with respect to the
			 transaction); and
					(2)in clause (i), by
			 inserting directed by a fiduciary described in section 3(21)(A)
			 after block trade.
					(b)Conforming
			 amendment to the CodeParagraph (18) of section 4975(d) of the
			 Internal Revenue Code of 1986 (relating to exemptions from prohibited
			 transactions) is amended—
					(1)by striking
			 a party in interest (other than a fiduciary described in subsection
			 (e)(3)(B)) and inserting a disqualified person (other than a
			 fiduciary who has investment discretion or provides investment advice with
			 respect to the transaction); and
					(2)in subparagraph
			 (A), by inserting directed by a fiduciary described in subsection
			 (e)(3)(B) after block trade.
					(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 601 of the Pension Protection Act of
			 2006.
				502.Clarification of
			 scope of prohibited transaction exemption for electronic communication
			 networks
				(a)Amendments to
			 ERISASection 408(b)(16) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1108(b)) is amended—
					(1)in subparagraph
			 (A), by inserting exchange, automated quotation system, after
			 electronic communication network,;
					(2)in
			 subparagraph (D), by striking if the party in interest has an ownership
			 interest and inserting if the fiduciary directing the
			 transaction has an ownership interest of at least 10 percent by value;
			 and
					(3)in subparagraph
			 (E), by inserting after (E) the following: if the
			 fiduciary directing the transaction has an ownership interest of at least 10
			 percent by value in the system or venue described in subparagraph
			 (A),.
					(b)Conforming
			 amendments to CodeParagraph (19) of section 4975(d) of the
			 Internal Revenue Code of 1986 (relating to exemptions from prohibited
			 transactions) is amended—
					(1)in subparagraph
			 (A), by inserting exchange, automated quotation system, after
			 electronic communication network,;
					(2)in subparagraph (D), by striking if
			 the party in interest has an ownership interest and inserting if
			 the fiduciary directing the transaction has an ownership interest of at least
			 10 percent by value; and
					(3)in subparagraph (E), by inserting after
			 (E) the following: if the fiduciary directing the
			 transaction has an ownership interest of at least 10 percent by value in the
			 system or venue described in subparagraph (A),.
					(c)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of section 611 of the Pension Protection Act of
			 2006.
				503.Increase in maximum
			 bond amount for plans holding employer securities
				(a)In
			 generalSection 412(a) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1112(a)) is amended by striking the last sentence and
			 inserting the following: In any case in which a dedicated portfolio of
			 plan assets is primarily invested in employer securities (within the meaning of
			 section 407(d)(1)), if such employer securities have been contributed directly
			 by the plan sponsor (or an affiliate (within the meaning of section
			 408(g)(11)(B)) of the plan sponsor) or the decision to purchase such employer
			 securities has been made by an employee of the plan sponsor (or of such an
			 affiliate of the plan sponsor), this subsection shall be applied in requiring
			 each person who handles such plan assets to be bonded by substituting in this
			 subsection $1,000,000 for $500,000 each place it
			 appears..
				(b)Effective
			 dateThe amendment made by this section shall apply as if
			 included in the enactment of section 622 of the Pension Protection Act of
			 2006.
				
